Citation Nr: 1315987	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  00-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left hip disability from April 18, 1999, and in excess of 30 percent from June 10, 2002.  

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

3.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to January 1992 and from February 1997 to April 1999.  

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in October 1999 and June 2003 by the Department of Veterans Affairs (VA) regional office (RO) in New Orleans, Louisiana.  Jurisdiction of this matter was subsequently transferred to the RO in Waco, Texas.  

In May 2004, the Veteran and his wife testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In September 2004, October 2007, March 2009, and July 2010, the Board remanded the Veteran's claims for further development.  

In June 2012, the RO notified the Veteran that the Judge before whom he had testified in May 2004 was no longer at the Board.  He was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran indicated that he wanted to testify at a hearing by videoconference.  Therefore, the Board remanded this matter in July 2012 to allow for the scheduling of a video conference Board hearing at the RO.

In September 2012, the RO notified the Veteran that a Board hearing had been scheduled for a date in October 2012.  In October 2012, the Veteran's newly-appointed service representative reported that the Veteran wanted to reschedule the October 2012 Board hearing and requested instead a hearing before a local Decision Review Officer (DRO) at the RO.  In November 2012, the RO notified the Veteran his DRO hearing was scheduled for a date in January 2013, but the record indicates that the Veteran did not report for his DRO hearing.  In February 2013, the RO notified the Veteran that his Board hearing had been rescheduled for a date in March 2013.  However, the Veteran did not report for his March 2013 Board hearing without providing an excuse or request for postponement.  As the Veteran has not requested that any hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2012).  

A TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is evidence of the Veteran's unemployability which may be due to his service-connected hip and back disabilities.  Therefore, the issue of entitlement to a TDIU is before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, a remand is required for the Veteran's claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The Veteran is seeking higher ratings for his service-connected disabilities of the left hip, right hip, and lumbar spine.  In a December 2011 statement, after his last Supplemental Statement of the Case was issued in November 2011, the Veteran reported that he was filing for disability benefits from the Social Security Administration (SSA) because he was no longer able to work.  

In the intervening time period, there is no indication that the RO has attempted to determine whether the Veteran was in receipt of SSA disability benefits, and if so, attempt to obtain any SSA records.  Records associated with the SSA file may be relevant to whether the severity of the Veteran's service-connected hip and lumbar spine disorders increased during the period of this appeal and whether he can secure and follow substantially gainful employment.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's December 2011 statement claims that he is now unemployed because of the severity of his hip and lumbar spine disorders.  Thus, any SSA decision and records must be considered relevant to his current claims for VA compensation.  

As there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims now on appeal, the duty to assist requires VA to attempt to obtain those records.

The Veteran also reported in his December 2011 statement that he had been denied vocational rehabilitation, but that the counselor did not feel he could be retrained into any type profession due to the limitations imposed by his hips and back.  There is no indication in the claims file that VA has attempted to obtain the appellant's VA vocational rehabilitation records.  Therefore, on remand copies of the Veteran's VA vocational rehabilitation records also should be associated with the claims file.  

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records related to the Veteran's claims for higher ratings.  The Board notes that the claims file contains no VA clinical records dated after February 2010 and that there are no VA treatment records found in the Virtual VA electronic file.  Therefore, any additional VA medical records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In a December 2011 statement the Veteran also asserted that his last VA examination in October 2010 was less than adequate.  He complained it lasted no more than 10 minutes and that the examiner did not complete range of motion testing for his hips and back.  He also requested a more recent examination be undertaken before his appeal is decided.  The October 2010 VA examiner also did not comment on specific matters requested in the Board's July 2010 remand which was scheduled to correct deficiencies found in a February 2010 VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to the Veteran's right and left hip disabilities rated under Diagnostic Code 5255, higher ratings are contemplated based on findings of fracture or nonunion.  The February 2010 and October 2010 examinations were conducted by the same VA staff physician.  The reports do not appear to address those criteria.  The Board's July 2010 remand requested that the examiner, in conducting the hip examination, identify whether there was malunion of the right or left femur with marked knee or hip disability, any fracture of surgical neck of either femur with false joint, any nonunion without loose motion and with weightbearing preserved with aid of brace, or any fracture of shaft or anatomical neck with nonunion and loose motion.  

With respect to the Veteran's lumbar disability rated under the former Diagnostic Code 5293, the Board in its July 2010 remand had requested that the examiner should describe whether there are (1) moderate, recurring attacks; (2) severe, recurring attacks and only intermittent relief; or (3) pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy including characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, little intermittent relief.  While the October 2010 VA examination report contains some neurological findings, the examiner did not provide the opinions requested.  

In addition, in the Veteran's December 2011 statement, he asserts that both his hip and lumbar spine disorders are worse than when last examined because he claims they lead him to stop working.  Therefore, a new and contemporaneous VA examination should be administered to determine the current severity of the Veteran's hip and lumbar spine disabilities.  38 C.F.R. § 3.159 (2012); Caffrey v. Brown, 6 Vet. App. 377 (1995).  

The issue of entitlement to a TDIU is raised by the record as part of the Veteran's increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a December 2011 statement, the Veteran reported that he has been unemployed since November 2010 because the job requirements of his position as an oil field worker were very strenuous and he could not continue to fulfill those requirements due to the pain and limitations of his hips and low back.  He also stated that he could no longer perform as an oil field worker or do "clerical type work."  

The Veteran was last examined by VA for his service-connected hip and lumbar disabilities in October 2010.  At that time the VA examiner indicated that the Veteran was employed full-time and doing very strenuous work.  The Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities to meet the requirements for TDIU.  Thus, examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a notice letter pertaining to his TDIU claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

2.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  If medical evidence used in processing any claim is not available, that fact should be documented by SSA and notice entered in the claims folder. 

3.  Obtain all VA vocational rehabilitation records and all VA treatment records since February 2010, from either the New Orleans VAMC in Louisiana or the Waco VAMC in Texas.  All attempts to procure records should be documented in the file.  The vocational rehabilitation folder should be associated with the claims file.

4.  After the development requested above has been completed, schedule the Veteran for a VA examination by a medical doctor who has not previously examined him, to determine the current severity of the right and left hip disabilities.  All indicated tests and studies are to be performed.  Current right and left hip x-ray studies must be performed and the reports must be associated with the examination report.  The examiner must review the claims file and must note that review in the report.  The examiner is requested to specifically identify whether or not there is (1) malunion of the right or left femur with marked knee or hip disability, (2) any fracture of surgical neck of either femur with false joint, (3) any nonunion without loose motion and with weightbearing preserved with aid of brace, or (4) any fracture of shaft or anatomical neck with nonunion and loose motion.  

5.  After the development requested above has been completed, schedule the Veteran for a VA examination by a medical doctor who has not previously examined him, to determine the current severity of the lumbar spine disability.  All indicated tests and studies are to be performed.  The examiner must review the claims file and must note that review in the report.  The physician is requested to address the rating criteria located in Diagnostic Code 5293 (in effect prior to September 23, 2002), as well as the current rating criteria, in evaluating the Veteran's current low back disability.  Specifically, the physician should state whether or not there are (1) moderate, recurring attacks of intervertebral disc syndrome; (2) severe, recurring attacks of intervertebral disc syndrome with only intermittent relief; or (3) pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy including characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, with little intermittent relief. 

6.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


